Citation Nr: 1719119	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from August 1988 to August 1991 and August 2004 to February 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO granted service connection for diabetes mellitus and hypertension, and denied service connection for a bilateral hip condition, left wrist condition, diverticulitis, and post-traumatic stress disorder (PTSD).  The Veteran filed a Notice of Disagreement with respect to the bilateral hip condition, left wrist condition, diverticulitis, and PTSD.  A Statement of the Case (SOC) was filed in July 2012.  The Veteran filed his Substantive Appeal with respect to the bilateral hip condition, diverticulitis, and PTSD, specifically withdrawing his left wrist claim.

The Board considered these issues on appeal in December 2014, denying entitlement to service connection for a bilateral hip condition, and remanding the issues of diverticulitis and an acquired psychiatric disorder for additional evidentiary development.  

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's diverticulitis was incurred in active duty service.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for service connection for diverticulitis have been met.  38 U.S.C.A.   §§ 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran contends that he is entitled to service connection for his diverticulitis.  After a thorough review of the record, the Board finds that the Veteran's diverticulitis was incurred in active duty service, and has been an ongoing condition since discharge.  Thus, service connection is warranted.

At the outset, the Board notes that the Veteran's service treatment records were lost.  As such, the Board has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board also has a heightened obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a current diagnosis of diverticulitis.  His diverticulitis was diagnosed in March 2006 while he was on active duty.  The condition continued after discharge, demonstrating the same symptomatology and complications that initially sent him to the hospital in March 2006.  He was hospitalized for diverticulitis again in 2010 and 2011, with imaging studies confirming the presence of the condition in 2010, 2011, and 2012.  As such, the Veteran has satisfied the requirements of a present disability, in-service incurrence, and nexus between the present disability and in-service incurrence. 

VA examinations regarding the Veteran's diverticulitis occurred in December 2010, February 2015, and April 2015.  No opinion was reached in the December 2010 examination.  In February 2015, the examiner opined that the condition was less likely than not due to active duty service as he did not have access to service treatment records, and the diagnosis appeared, at the time, to have occurred after the Veteran was discharged.  In fact, the examiner stated that if evidence could be found indicating treatment during active service, his opinion may change, but all that was of record at the time of the examination indicated a diagnosis in 2010.  The April 2015 opinion similarly relied on inaccurate information regarding the Veteran's active duty service.  In that rationale, the examiner stated that the condition was less likely than not related to service because the diagnosis in 2006 occurred after the Veteran was discharged from active duty.  Unfortunately, both opinions appeared to ignore the Board's remand, which explicitly stated that the Veteran was on active duty in March 2006.

Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's diverticulitis.
ORDER

Entitlement to service connection for diverticulitis is granted.


REMAND

An additional remand is necessary in order to further adjudicate the matter of the Veteran's acquired psychiatric condition.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner stated that there was "no evidence to substantiate that the Veteran's currently diagnosed unspecified depressive disorder began during service; is otherwise linked to service ; or is in any way caused by an in-service injury, event, or illness."  The examiner failed to consider the multiple lay statements made by the Veteran regarding his acquired psychiatric condition in his post-service medical records, and similarly did not address his positive depression and PTSD screenings.  Remand is necessary to correct this error.

Accordingly, the case is REMANDED for the following action:

1. The RO should make all reasonable efforts to obtain all outstanding, relevant medical and/or treatment records related to the Veteran's acquired psychiatric disorder.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate professional in order to assess his acquired psychiatric disorder.  The entire claims file must be made available to the examiner, including a copy of this remand, which must be reviewed.  The examiner should determine the nature and etiology of the Veteran's acquired psychiatric disorder, and advance an opinion as to the following:

(a)  Is it as least as likely as not (i.e. a probably of 50 percent or more) that the Veteran's acquired psychiatric disorder was incurred in, or otherwise related to, active duty service.

The examiner must consider the Veteran's lay statements regarding memories of active duty service, including witnessing death and explosions, how service changed him, and service-related nightmares. The examiner must also consider the positive depression and PTSD screenings in his medical records beginning approximately July 2009.  The examiner should afford the Veteran the benefit of the doubt as his service treatment records are not available for review, and must not consider their absence a negative finding of treatment during service. 

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for an acquired psychiatric disorder.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


